Citation Nr: 1224513	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  09-46 728A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for chronic anxiety disorder with posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel

INTRODUCTION

The Veteran had active service from September 1964 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee granted service connection for chronic anxiety disorder and assigned an initial 30 percent rating for this disability.  The Veteran timely appealed the initial disability rating assigned for the disorder.  During the current appeal, and specifically by a December 2010 rating decision, the Nashville RO re-characterized the Veteran's disability as a chronic anxiety disorder with PTSD and confirmed the initial 30 percent disability rating.

The Veteran testified before the undersigned Veterans Law Judge at a hearing conducted at the Nashville RO in July 2011.  [A transcript of the hearing has been associated with the Veteran's claims file.]  During the hearing, the Veteran stated that he wished to withdraw from appeal the issue of whether new and material evidence has been received sufficient to reopen a claim for service connection for basal cell carcinoma of the left forehead and the right ear.  In light of the Veteran's statement at the July 2011 hearing, the Board considers the identified claim to be withdrawn and no longer in appellate status.


FINDINGS OF FACT

1.  The Veteran served on active duty from September 1964 to September 1969.

2.  The Veteran perfected a timely appeal of the May 2008 rating decision that granted service connection for a psychiatric disability [initially characterized as a chronic anxiety disorder and later redefined as a chronic anxiety disorder with PTSD] and assigned an initial 30 percent rating for that disorder.

3.  In July 2012, the Board was notified that the Veteran had died in October 2011.  

CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the May 2008 decision, the Nashville RO granted service connection for a chronic anxiety disorder and assigned an initial 30 percent rating for this disability.  In November 2009, the Veteran perfected a timely appeal of the initial rating assigned in the May 2008 rating decision.  During the current appeal, by a December 2010 rating action, the RO re-defined this service-connected disability as a chronic anxiety disorder with PTSD but confirmed the 30 percent evaluation for this disability.  Information subsequently received at the Board in July 2012 reflects that unfortunately the Veteran passed away in October 2011.

As a matter of law, a Veteran's claim does not survive his death.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Thus, this appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).  

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2011).  Indeed, the Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA RO from which the claim originated (listed on the first page of this decision).


ORDER

The appeal of the claim for an initial rating in excess of 30 percent for a chronic anxiety disorder with PTSD is dismissed.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


